          Case 1:18-cv-00010 Document 48 Filed 03/22/19 Page 1 of 2



                                                                                             FILED
 1                             IN THE UNITED STATES DISTRICT COURT                              Clerk
                               FOR THE NORTHERN MARIANA ISLANDS                             District Court
 2
                                                                                         MAR 22 2019
 3   KATRINA DEL GALLEGO DEMAPAN,             )            Civil Action No. 1:18-cv-00010
     MA. GINA TIOZON, MARY JANE G.            )                                 for the Northern Mariana Islands
 4
     MUHI and EMELINDA E. SANCHEZ,            )                                 By________________________
                                                                                          (Deputy Clerk)
 5                                            )
                                  Plaintiffs, )
 6                                            )             ORDER GRANTING MOTION FOR
     vs.                                      )                APPROVAL OF AMENDED
 7                                            )               SETTLEMENT AGREEMENT
     ZENG’S AMERICAN CORP., a CNMI            )
 8
     corporation doing business inter alia as )
 9   HAPPY POKER, DONG FANG TRADING )
     CORP., a CNMI corporation doing business )
10   inter alia as Happy Poker II, JIN DONG   )
     ZENG, and XIU FANG HUANG,                )
11                                            )
                                  Defendants. )
12
                                              )
13

14          Before the Court is the parties’ joint Second Amended Motion for Approval of Settlement
15
     (ECF No. 47). The Court denied the parties’ first motion for approval of settlement because it
16
     found that the proposed settlement agreement was not fair and reasonable. (Order, ECF No. 46.)
17
     For the reasons stated below, the Court finds that the proposed amended settlement agreement is
18
     fair and reasonable and therefore GRANTS the motion for its approval.
19

20          An agreement to dismiss a Fair Labor Standards Act claim must be approved by either the

21   Secretary of Labor or a district court. Kerzich v. County of Tuolumne, 335 F. Supp. 3d 1179, 1183

22   (E.D. Cal. 2018). An FLSA settlement should only be approved if (1) there is a bona fide dispute
23
     regarding the existence and extent of FLSA liability, and (2) the settlement is a fair and reasonable
24
     resolution to that dispute. Id. at 1184. The Court previously determined that there is a bona fide
25
     dispute in this matter and held that the first proposed settlement agreement was mostly fair and
26
     reasonable, save an overly broad release of claims provision. (Order at 4–6, ECF No. 46.)
27

28
          Case 1:18-cv-00010 Document 48 Filed 03/22/19 Page 2 of 2



 1          “Courts review the scope of any release provision in a FLSA settlement to ensure that class
 2
     members are not pressured into forfeiting claims, or waiving rights, unrelated to the litigation.”
 3
     Selk v. Pioneers Mem’l Healthcare Dist., 159 F. Supp. 3d 1164, 1178 (S.D. Cal. 2016) (citation
 4
     omitted). “When a FLSA settlement provides that opt-in members will receive unpaid wages and
 5
     related damages, but nothing more, a release provision should be limited to the wage and hour
 6

 7   claims at issue.” Id. at 1178 (citing to Moreno v. Regions Bank, 729 F. Supp. 2d 1346, 1352 (M.D.

 8   Fla. 2010). However, a broad release may survive a presumption of unfairness if plaintiffs “receive
 9   independent consideration, or provide specific evidence that they fully understand the breadth of
10
     the release.” Id. Here, the parties amended the release provision to address the Court’s concerns
11
     about its breadth. Plaintiffs Demapan, Sanchez, and Muhi received $2,000 in independent
12
     consideration for the release of all FLSA and non-FLSA claims related to their employment by
13

14
     Defendants. Plaintiff Tiozon did not receive any independent consideration, but her release was

15   limited to claims that could be brought under the FLSA. Additionally, the amended provision

16   includes an acknowledgement that Plaintiffs understand the nature and consequences of the
17
     release. The Court finds that these revisions are sufficient to make the release fair and reasonable.
18
            Based on the foregoing, the Court GRANTS the parties’ joint motion for approval of the
19
     Amended Settlement Agreement (ECF No. 47-1).
20

21          IT IS SO ORDERED this 22nd day of March, 2019.

22

23
                                                          RAMONA V. MANGLONA
24                                                        Chief Judge
25

26

27

28


                                                      2
